Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Aberdeen Tax-Free Income Fund Supplement to the Aberdeen Funds Fixed Income Series Prospectus dated June 23, 2008 The following replaces the third sentence in the first paragraph under the title  INCOME AND CAPITAL GAINS DISTRIBUTIONS located in Section 5-Distributions and Taxes: The Fund expects to declare daily and distribute monthly its net investment income, if any, to shareholders as dividends . Additional copies of the Prospectus and Statement of Additional Information may be obtained by calling Aberdeen Funds Shareholder Services at 866-667-9231. THIS SUPPLEMENT IS DATED OCTOBER 21, 2008 Please keep this supplement for future reference
